Citation Nr: 1412620	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-46 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in May 2012 and September 2013.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic left shoulder disorder was not manifest during service and is not shown to have developed as a result of an established event, injury, or disease during service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2008.  

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of the claim.  In statements received by VA in October 2009, the Veteran reported that the records of his private chiropractic treatment were unavailable.  The development requested on remand in May 2012 and September 2013 has been substantially completed.  The Board finds that there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There is no indication that the July 2012 and November 2013 VA opinions failed to adequately consider lay statements as to the reported history of symptom onset.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  With substantial compliance with all pertinent VA law and regulations, to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has a left shoulder disorder as a result of military service.  In his initial June 2008 application for VA benefits and subsequent statements in support of the claim, he asserted that his left shoulder disability was the result of heavy physical labor he performed in service.  He reported that he felt pain in his left shoulder after lifting a tire onto a truck in March 1966 and that he sought treatment for pain at the time.  He stated that his shoulder problems had continued from that time.  He reported that he had experienced combat during service in the Republic of Vietnam.  In an August 2008 statement the Veteran's spouse recalled his having complained of shoulder problems prior to their marriage in 1976.  

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of a left shoulder disorder.  Examination reports dated in February 1969 and February 1975 revealed normal clinical evaluations of the upper extremities.  In reports of medical history dated in February 1975 and July 1977, the Veteran denied having at that time, or ever having had, a history of painful or "trick" shoulder.

VA treatment records include a December 2008 orthopedic consultation report which noted that the Veteran complained of left shoulder difficulty for many years.  He reported that his initial injury occurred approximately 35 to 40 years earlier when he lifted a heavy tire onto the back of a truck while on active duty.  It was also noted that he had a similar injury approximately 10 years earlier while carrying a fence post.  He reported that over the past couple of years he had experienced gradually increasing pain in the left shoulder.  The examiner noted that X-ray studies revealed some glenohumeral joint space narrowing, some narrowing of the subacromial space without bone to bone contact, and a possible small Hill-Sachs lesion in the posterior aspect of the humeral head.  The treatment plan included a request for a magnetic resonance imaging (MRI) scan.  A February 2009 report noted the MRI study revealed a full thickness tear with approximately 0.5 centimeter of retraction of the supraspinatus, partial thickness of wearing of the supraspinatus tendon further back from the greater tuberosity, some mild to moderate degenerative changes in the glenohumeral joint, and degenerative tearing of the labrum.

A July 2012 VA examination report summarized the Veteran's service and post-service treatment record and found that his left shoulder rotator cuff tear associated with left labral tear and acromioclavicular joint arthritis was less likely caused by, had its clinical onset in service, or was otherwise related to activities during military service.  As rationale for the opinion, the examiner noted that there was no documentation that mentioned that the Veteran had a shoulder injury during military service and that a July 1977 examination report noted his only medical problem was sinusitis.  It was further noted that he presented at VA in November 2008 with left shoulder pain, and that there was no other record of a left shoulder condition from his release from active duty in 1977 before November 2008, a period of about 30 years.

A November 2013 addendum report noted that the examiner had been asked to consider the Veteran's competent and credible reports of having consistently experienced left shoulder problems since service.  The examiner is shown to have reviewed the evidence of record, but to have found that there was no evidence that the Veteran injured his left shoulder during service.  It was also noted that, after service, he had worked in an automotive repair business with no documentation of a left shoulder condition between his release from active duty in 1977 and 2008, when he was seen at VA by the orthopedic surgery service.  The examiner found that the Veteran's left shoulder disorder was most likely the result of a supervening injury due to interceding, intervening events that occurred after military service and was not related to or aggravated by military service.
Based upon the evidence of record, the Board finds that a chronic left shoulder disorder was not manifest during service and is not shown to have developed as a result of an established event, injury, or disease during service.  There is no evidence of arthritis to the left shoulder shown by X-ray examination within the first year after the Veteran's discharge from service.  The Board finds that the Veteran's reports of having experienced rocket and mortar attacks during service in the Republic of Vietnam are consistent with the circumstances of his service, but that he does not contend and the available records do not show that he sustained any left shoulder injuries or received any relevant treatment while serving in Vietnam.  The July 2012 and November 2013 VA opinions are found to be persuasive that the Veteran's present left shoulder disability was neither manifest in service nor the result of an acute injury he may have sustained during active service.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for his etiology opinions.  

The Board further finds that the statements provided in support of the Veteran's claim as to his having had a left shoulder injury in service with continued left shoulder problems during and after active service are not credible due to inconsistency with the available service treatment records.  The Veteran's July 1977 report of medical history, in which he specifically denied having had a history of shoulder pain, is significant evidence against his claim and was included as rationale for the July 2012 VA examiner's opinion.  Although a December 2008 VA orthopedic consultation noted that the Veteran reported an initial shoulder injury had occurred approximately 35 to 40 years earlier when he lifted a heavy tire while on active duty, the examiner provided no additional comments as to etiology either at that time or upon review of the MRI study in February 2009.  Thus, the Board finds the December 2008 report is not competent evidence as to etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).

The Board does find that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a present shoulder disorder related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (the Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim of entitlement to service connection for a left shoulder disorder must be denied.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim currently on appeal.  Thus, this service connection claim must be denied.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


